DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. 
The Applicant argues on page 6 of the Remarks that Silvenis fails to disclose a valve seat extending directly from the pumping chamber.  The Applicant argues that there is at least an intermediate venting orifice (26) between the valve seat (31) and the pumping chamber (28).  
This argument is not persuasive since claims 11 and 15 only require the valve seat to extend directly from the pumping chamber.  The claim does NOT further limit that the valve seat is adjoining, adjacent, or integral with the pumping chamber walls or that there is no other structure between the pumping chamber and valve seat.  Fig. 6 of Silvenis illustrates a valve seat (31) extending directly from a pumping chamber (28).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvenis (U.S. Pat. 5,341,967). 
Regarding claim 11, Silvenis discloses a trigger sprayer for pumping and spraying liquid from a liquid container, said trigger sprayer comprising: a valve body (Fig. 6: 21) having a base (similar to 13), a delivery nozzle (22), a flow passage extending from an interior of said base to said delivery nozzle, a pumping chamber (28) in fluid communication with said flow passage, and a vent opening (26) between said pumping chamber and said interior of said base; a piston (24, 25) in the pumping chamber, said piston including an inboard seal (24) and an outboard seal (25), said vent opening being located between said inboard seal and said outboard seal; a dip tube retainer (part of 33) having a body portion received within said base of said valve body, said body portion having a vent path (connected to 26); and a check valve (32) in communication with the vent path and disposed between said interior of said base and an interior of said body portion of said dip tube retainer, wherein said check valve comprises a valve seat (31) extending directly from said pumping chamber, and further comprises a valve body (32) disposed within said valve seat.
Regarding claim 15, Silvenis discloses that the valve body (32) is in proximity to the vent opening (26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvenis as applied to claim 11 above, and further in view of Cohen, et al. (“Cohen”) (U.S. Pat. 5,881,956).
Regarding claim 13, Silvenis is silent in regards to the material of manufacture of the valve body.  Cohen discloses a spray pump apparatus with a check valve body (Fig. 6: 84’) made of resilient rubber.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Cohen to manufacture valve body out of resilient rubber, an elastomer, to ensure sealing contact with the valve seat. (col. 7, line 41)
Regarding claim 17, Silvenis discloses that the valve body (32) is in proximity to the vent opening (26).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 14 requires a chevron valve as the valve body.  Silvenis discloses a ball for the valve body and it would not have been obvious to replace the ball valve with a chevron due to the operation of the valve in both an upright and an upside-down orientation, allowing liquid to bypass the vent opening and be directed to the pumping chamber when upside-down.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7, 8, 10 and 18-22 are allowable.
The closest prior art is considered to be Silvenis (U.S. Pat. 5,341,967).  Silvenis discloses all the limitations of claims 1 and 18, including a check valve (Fig. 6: 32) comprising a valve 
Other prior art considered relevant is Fahy (U.S. Pat. 7,938,299) in view of Dobbs (U.S. Pat. 4,747,523).  The combination of Fahy’s base (30) and check valve (41) with Dobbs’ pumping chamber (19), vent opening (33), piston with inboard (35) and outboard (36) seals disclose all the limitations of claim 1 except for a valve seat extending directly from a wall of the pumping chamber and it would not have been obvious to modify the combination without improper hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MJM/Examiner, Art Unit 3754                                                                                                                                                                                            
/Patrick M. Buechner/Primary Examiner, Art Unit 3754